In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                   No. 02-21-00374-CV

PRECISION-HAYES INTERNATIONAL,                §   On Appeal from the 342nd District Court
INC., Appellant
                                              §   of Tarrant County (342-329266-21)

V.                                            §   August 31, 2022

JDH PACIFIC, INC., Appellee                   §   Memorandum Opinion by Justice Walker

                                      JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s order

vacating the arbitrator’s award is reversed and we render a judgment confirming the

award.

         It is further ordered that appellee JDH Pacific, Inc. shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Brian Walker
                                            Justice Brian Walker